Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 23, 2011                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
  142423                                                                                              Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
                                                                                                          Brian K. Zahra,
  In re S.D. FRANKLIN, Minor.                                                                                        Justices
                                                                   SC: 142423
                                                                   COA: 299113
                                                                   Oakland Circuit Court Family
                                                                   Division: 2006-717674-NA
  _________________________________________/


        On order of the Court, the application for leave to appeal the December 21, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 23, 2011                      _________________________________________
           d0316                                                              Clerk